     Case 2:17-cv-00706-WHA-SMD Document 23 Filed 03/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

SHANNON T. GARY, #171921,                   )
                                            )
      Petitioner,                           )
                                            )         CIVIL ACTION NO.
v.                                          )         2:17-CV-706-WHA-SMD
                                            )               [WO]
LEON BOLLING, et al.,                       )
                                            )
      Respondents.                          )

                                        ORDER

      On February 12, 2021, the Magistrate Judge filed a Recommendation that

Petitioner’s petition for writ of habeas corpus under 28 U.S.C. § 2254 be denied and this

case be dismissed with prejudice. (Doc. # 18.) Petitioner has filed Objections to the

Recommendation. (Doc. # 22.) Upon an independent review of the record and upon

consideration of the Recommendation and Petitioner’s Objections, it is ORDERED that:

      (1) The Objections (Doc. # 22) are OVERRULED;

      (2) The Recommendation (Doc. 18) is ADOPTED; and

      (3) This case is DISMISSED with prejudice.

      A separate final judgment will be entered.

      DONE this the 16th day of March, 2021.

                                   /s/ W. Harold Albritton
                                  W. HAROLD ALBRITTON
                                  SENIOR UNITED STATES DISTRICT JUDGE
